ORDER GRANTING REHEARING

Per Curiam:

On August 27, 1991, this court issued an opinion in this matter affirming the decision of the district court. Appellants have petitioned for rehearing.
Cause appearing, we grant appellants’ petition for rehearing. Accordingly, although we express no opinion as to the merits of the arguments presented in this appeal, we deem it necessary to withdraw the opinion previously issued in this matter. Accordingly, we direct the clerk of this court to publish this order in place of the withdrawn opinion.
The Associated General Contractors of America, Inc., Las Vegas Chapter, and Northern Nevada Chapter, and the Nevada Association of Mechanical Contractors, Inc., have moved for leave to file a brief as amici curiae in support of the position of appellants. The proposed amici have submitted for filing such a brief. Cause appearing, we grant this motion. Accordingly, the clerk of this court shall file the proposed brief of the amici, received by this court on September 23, 1991, forthwith. Respondents shall have thirty (30) days from the date of this *563order within which to file a supplemental brief in response to the brief of the amici. Upon receipt of the supplemental brief, this matter shall stand submitted for decision without further briefing or oral argument. We deny all remaining pending motions.
It is so ORDERED.